 

 

USDC SDNY =.
DOCUMFryp

ELFr ee Dray
DM ow! ICALLY FILED

UNITED STATES DISTRICT COURT DATE. ry “MOT La
¢ ea et V ’

SOUTHERN DISTRICT OF NEW YORK 1 ei

Jermaine Gordon,

  
   
 
 

ag

 

 

Plaintiff, 19cv8405 (GBD)
-against- ‘ PRO SE PRETRIAL

C.O. Mr. Drummond; C.O. Ms. Jackson; Department of
Corrections,

Defendants.

 

GEORGE B. DANIELS, DISTRICT JUDGE:

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Gabriel W. Gorenstein, for the purposes of Case Management and Scheduling
pursuant to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this
action with copies of this order and enclosures. If you are unaware of the identity of counsel for
any of the parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Gabriel W. Gorenstein and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: November 14, 2019
New York, New York

 
